COURT OF WORKERS' COMPENSATION CLAIMS
                      DIVISION OF WORKERS' COMPENSATION


EMPLOYEE: Dustin Chambers                                     DOCKET#: 2014-07-0018
                                                              STATE FILE#: 59773-2014
EMPLOYER: Advantage Human Resources                           DATE OF INJURY: July 31,2014

INSURANCE CARRIER: New Hampshire Ins. Co. I Broadspire


                                EXPEDITED HEARING ORDER

         THIS CAUSE came before the undersigned Workers' Compensation Judge upon the Request
for Expedited Hearing filed by Dustin Chambers (Mr. Chambers), the Employee, on December 9,
2014, with the Tennessee Court of Workers' Compensation Claims, Division of Workers'
Compensation, pursuant to Tennessee Code Annotated section 50-6-239, to determine if the
initiation of medical and temporary disability benefits is appropriate.

       The Court conducted an evidentiary hearing on January 15, 2015. Mr. Chambers appeared
with his Counsel, Jeffrey P. Boyd. Advantage Human Resources (Advantage), the Employer, and
New Hampshire Insurance Company, the Carrier, appeared with their Counsel, Allen Callison. Mr.
Chambers testified on his own behalf. Ms. Heather Tinker testified on behalf of Advantage.
Advantage additionally offered the sworn affidavits ofMr. Eddie Carter and Mr. Robert Yarbrough.

        Considering the positions of the parties, the applicable law, and all of the evidence submitted,
the Court hereby finds that Mr. Chambers properly reported an injury on July 31, 2014 and is entitled
to a panel of neurosurgeons for evaluation. The Court further finds that Mr. Chambers is not entitled
to temporary disability benefits at this time.

                                             ANALYSIS

                                                Issues

          1.    Whether Mr. Chambers is entitled to a panel of neurosurgeons to evaluate his
                injury.

          2.    Whether Mr. Chambers is entitled to temporary benefits for the period ofAugust
                15, 2014 to present, and ongoing.


                                                   1
                                          Evidence Submitted

        The Court designated the following as the technical record:

         •      Petition for Benefit Determination (PBD)
         •      Dispute Certification Notice (DCN)
         •      Request for Expedited Hearing (REH)

        The following documents were admitted into evidence by stipulation of the parties:

        Exhibit 1: Affidavit of Dustin Chambers
        Exhibit 2: Medical Records of Regional Hospital of Jackson and Madison Family Practice
        Exhibit 3: Notice ofDenial of Compensation (C-23)
        Exhibit 4: Wage Statement and supporting documentation (comparable employee)
        Exhibit 5: Affidavit of Robert Yarbrough
        Exhibit 6: Affidavit of Eddie Carter
        Exhibit 7: Advantage's "Injured Employee's Statement"

                                           History of Claim

      Mr. Chambers worked for Advantage, a temporary employment agency, and assigned to ARJ
Manufacturing (ARJ). On July 31, 2014, Mr. Chambers alleges an injury while moving a pallet.
Advantage denied the incident occurred as well as any resulting anatomic condition.

         Mr. Chambers is a 29-year old resident of Jackson with an 11th -grade education. He was
assigned to work at ARJ as a "material handler." The job required him to move "tubs" with a cart
and place them on pallets at the dock. On July 31, 2014, at approximately 3 AM, he proceeded to
"the back of the dock" to retrieve a pallet. He testified that he previously received instruction from
his trainer regarding the method to use to retrieve a pallet. He "jumped up and down" to knock a
pallet from a high stack. The pallet stacked second from the top fell, striking his leg. Though he felt
pain in his leg, he stooped to lift the pallet and then "drug it" behind him towards the dock area.
While doing so, his back began hurting and the pain increased as he proceeded to his work area. He
"laid the pallet down," then attempted to lift a tub, and felt excruciating pain in his lower and middle
back toward the right side. His legs gave way and he remained on the floor for 10-15 minutes.

       Mr. Chambers rose and used the cart "as a walker" to find Eddie Carter, his trainer. He
reported the injury to Mr. Carter, who told him that "pulled muscles" are common in the job. Since
Mr. Chambers was in-training, Mr. Carter directed him to simply sit and observe. Mr. Chambers
stayed at ARJ for the remainder of his shift and then went home. He took an Epsom salt bath as
recommended by Mr. Carter and tried to sleep. He returned to work the following evening, July 31,
2014, at 7:00PM. He reported to Mr. Carter that he was still in pain and could not perform the
material handlingjob. Mr. Carter spoke to another employee, who Mr. Chambers believes was a shift
supervisor, to inquire if there were other jobs which Mr. Chambers might perform. Mr. Carter
returned to advise that there were no other jobs available and then asked Mr. Chambers lift a tub to
evaluate his ability to do so. Mr. Chambers could not lift the tub. He was then escorted to ARJ

                                                   2
employees, who advised that Mr. Chambers must wait for Mr. Savage, the shift supervisor, to advise
of the availability of any other positions. When the shift supervisor failed to appear, Mr. Chambers
returned to Mr. Carter and spoke to "another guy" who stated, "there was no reason for him to be
here." Mr. Chambers left and went to Regional Hospital (Regional). While driving to Regional, Mr.
Chambers called the Advantage toll free number to report the injury, without success.

         The affidavit completed by Mr. Chambers is consistent with his direct testimony.

         On cross examination, Mr. Chambers admitted that he had been terminated from another
temporary agency in June 2014 after a criminal background check. He applied at Advantage on June
27, 2014. He admitted that during the application process he was asked whether he had any felony
convictions. Mr. Chambers testified, in response to a question that he had misrepresented his record,
that he had actually admitted prior felony convictions occurring in another state. Mr. Chambers
admitted that he did not call Advantage to report the injury immediately upon its occurrence as
instructed in a training session when he was hired just two days earlier. Mr. Chambers recalls being
told that he might leave the plant on the evening of August 1, 2014 by a "large black man." He
testified his prior back issues were a pulled muscle in 2007 and that he did not recall undergoing an
MRI in June 2013. He denied that the symptoms in 20 13 were low back pain but, instead he had pain
in his right leg behind the knee cap.

        Mr. Chambers presented at the Regional emergency room on July 31, 2014 at 11 :04 PM. He
reported low back and left leg pain "sustained at work." The symptoms began "acutely, today." He
reported previous back pain and stated "it aggravated today at work by lifting heavy things." The
emergency room providers diagnosed him with "Acute Low Back Pain" and discharged home. The
emergency room providers further instructed him to follow up with a primary care physician in two
to three (2 to 3) days. (Ex.2 at 2 and 7). 1

        On August 1, 20 14, Mr. Chambers contacted Advantage, reported to the office, and
completed a handwritten statement. Mr. Chambers listed the date and time of injury as July 31,2014
at 3:00AM. When asked on the statement, "what were you doing when the injury occurred", he
stated:

         I was pushing a load of totes to the dock. There wasn't a pallet so I went and got one from the
         dock. I grabbed the one on top which was a wood pallet. I then carried it to area where I
         needed it and I unload [sic] my totes.

When he was asked to "[ d]escribe in your own words how the injury/accident occurred," he wrote:

         After I got the pallet down and started to drag it to the area I started feeling pain in my back


I The Court notes that Exhibit 2, a collective exhibit of the medical records, does not contain a table of contents and is
not numbered in accordance with Rule 0800-02-21-.16( c) and also mandated by Rule 7.0 I.A. of the "Practice and
Procedures" of this Court. The Court also notes that it requested, at the hearing, that the parties confer, agree to and
organize the records earlier stipulated as the collective exhibit. The parties complied but there is neither a Table of
Contents nor numbering of the pages. The Court numbered the records contained in Exhibit 2, sequentially, in the lower
right comer. The Court reminds counsel of the provisions of the rules for future reference.

                                                            3
          and thighs but when I started to unload the totes is when the pain really kick [sic] and started
          hurting.
(Ex.7).

         According to Mr. Chambers, Advantage provided him with a panel of two providers. He
testified he was told to see Madison Family Practice (Madison). He saw a nurse practitioner on
August 4, 2014. The note reads: "He states he injured his back on Friday, August 1st around 3 am. He
had been lifting and pulling wooden pallets. . ... He did continue his shift until 7am and then went
home to rest. Pain did not let up so then he went back to work that night and they sent him to
Regional ER." He was diagnosed with "back pain," given a steroid pack, and placed on restrictions
of no lifting or pulling. (Ex. 2 at 11). Mr. Chambers returned to Madison on August 12, 2014. His
condition remained unchanged. The provider continued his restrictions and discussed referral for an
MRI. (Ex.2 at 12).

        On August 14, 2014, an MRI revealed a disc lesion at L5-S 1. The radiologist recommended
clinical correlation for "radiculopathy in this distribution." The report also mentions, without
elaboration, a "comparison" from June 15, 2013. Following the MRI, Mr. Chambers returned to
Madison on August 15, 2014. The provider continued Mr. Chambers' restrictions and stated: "refer
to neuro surgeon to evaluate back pain." (Ex.2 at 16).

       Madison's office staff instructed Mr. Chambers to call Broadspire, the claim administrator, to
coordinate the neurological referral. He received no response from Broadspire. He worked two
weeks in the Advantage office on light duty until August 15, 2014, when Advantage terminated him.
He has not worked since August 15, 2014. He received no further medical treatment but continues to
have back and leg pain.

        Ms. Heather Tinker testified on behalf of Advantage. She is the branch manager and familiar
with the ARJ assignment. ARJ does not accept employees with felony or misdemeanor convictions
within the previous seven (7) years. Advantage would not have hired Mr. Chambers if he reported
his previous felony record Advantage performed a background check on Mr. Chambers within the
county criminal, sex offender registry and social security databases. It was negative.

         Ms. Tinker was familiar with the ARJ location. She visited the area where Mr. Chambers
allegedly sustained his injury. She was not familiar with the term "dock" as she understood his work
area was located in the "middle of the plant." The area of the alleged injury was located in a busy
area of the plant. On cross examination, Ms. Tinker confirmed there was nothing in Mr. Chambers'
criminal background performed by Advantage that would have prevented his assignment to ARJ.

        Advantage offered the affidavit of Mr. Robert Yarbrough. (Ex.5). In his affidavit, Mr.
Yarbrough deposed that he was "working in the general vicinity of Mr. Chambers on the night in
question." Mr. Chambers came to him "and stated he wanted to run a machine." It was Mr.
Yarbrough's first night as Team Leader, so he asked Mr. Chambers what his job duties were. Mr.
Chambers advised he worked "outside loading." Mr. Yarbrough advised that he could not "authorize
him to run a machine and that he would have to speak with the group leader, Mike Savage, when he
arrived." Mr. Chambers returned "about an hour later" and reported he hurt his back "the night

                                                    4
before" when lifting "skid tops." Mr. Yarbrough "took Mr. Chambers to see ... Mr. Carter" and he
advised both Mr. Carter and Mr. Chambers that Mr. Chambers should not lift anything until the
group leader arrived. About 45 minutes later, Mr. Yarbrough "went to check on Mr. Chambers," and
"Mr. Carten [sic] told me that Mr. Chambers must have left because he had not seen him in a while."
Mr. Yarbrough denied assisting Mr. Chambers to his car or that Mr. Chambers requested permission
to leave. Mr. Chambers "did not have an answer" as to why he had not reported the injury the night
before.

        Mr. Carter testified by affidavit. (Ex.6). Mr. Carter deposed that he was Mr. Chambers'
immediate supervisor on "the evening of July 30,2014 and the early morning of July 31,2014, when
he allegedly injured his back." Mr. Chambers left ARJ "in the early morning hours of July 31, 20 14"
without telling him or "anyone else." Mr. Carter considered Mr. Chambers a "walk-out." Mr.
Chambers never told Mr. Carter that he sustained an injury on the job. Mr. Carter learned of the
allegations "two days later" when told by Mr. Savage that Mr. Chambers claimed an injury.

       Advantage offered a June 13, 2013, emergency room record of Regional where Mr.
Chambers presented with a history of"BACK PAIN-LOWER, HX OF SAME". The date of onset
was "1 day(s) ago." The emergency room provider diagnosed Mr. Chambers with an acute lumbar
myofascial strain and advised him to follow up with Dr. Keith Nord in three (3) days.

        On August 21, 2014, Advantage filed a C-23 Notice of Denial of Claim for Compensation. It
stated as the basis for denial: "No injury arising out of the course and scope of employment." Mr.
Chambers filed the PBD on October 9, 2014.

                                      Mr. Chamber's Contentions

        Mr. Chambers contends he sustained an injury while moving pallets in the early morning
hours of July 31, 2014. He reported his injury to Mr. Carter and the history provided to both
Regional and Madison are consistent with the events of July 31. He denies any diagnosis of a
herniated disc prior to the MRl of August 14, 2014. When the MRl revealed the disc lesion, and
Madison made the neurological referral, Advantage "pulled the plug" on the claim.

        Mr. Chambers admitted prior back issues to the providers. However, he asserts that the
Regional note confirms the July 31 injury aggravated the prior back conditions. More likely, he
argues the July 31 injury constitutes a new anatomic condition, a herniation at L5-S 1.

        Mr. Chambers worked light duty at Advantage until August 15, 2014, but he has not worked
since. This period oflight duty is evidence that Advantage had light duty available but did not offer it
to Mr. Chambers after its denial ofthe claim.

       Mr. Chambers contends his prior criminal history does not preclude a recovery of workers'
compensation benefits. Further, he was forthcoming with his answers to questions regarding his
criminal history during the application process with Advantage.

                                         Advantage's Contentions

                                                   5
         Advantage claims the description of injury given by Mr. Chambers is inconsistent. He gave
differing accounts of the injury at different times. Because of these inconsistencies, his credibility is
too questionable to support a finding of an injury arising out of or in the course of his employment.
He did not immediately report his alleged injury to Advantage as instructed in training just two days
earlier. The affidavits ofMr. Yarbrough and Mr. Carter are evidence that Mr. Chambers' version of
the alleged injury is inaccurate. Neither Mr. Carter nor Mr. Yarbrough's testimony supports Mr.
Chambers properly reporting or otherwise advising them of an injury on July 31, 2014.

       Mr. Chambers did not fully disclose his criminal background to Advantage. Ifhe had, he
would not have been assigned to ARJ. His criminal record reflects negatively upon his credibility.

       Mr. Chambers had prior back problems. He received treatment in 2013 and underwent an
MRI. Moreover, Advantage requested medical records from a local hospital, which it has not yet
received. Advantage contends these records will show a prior back injury that is the actual cause of
Mr. Chambers' current condition.

                                 Findings of Fact and Conclusions of Law

                                              Standard Applied

         When determining whether to award benefits, the Judge must decide whether the moving
party is likely to succeed on the merits at trial given the information available. See generally, McCall
v. Nat'! Health Care Corp., 100 S.W. 3d 209,214 (Tenn. 2003). In a workers' compensation action,
pursuant to Tennessee Code Annotated section 50-6-239(c)(6), the employee shall bear the burden of
proving each and every element of the claim by a preponderance of the evidence. The employee
must show that the injury arose primarily out of and in the course and scope of employment. Tenn.
Code Ann.§ 50-6-102(13)(2013).

                                              Factual Findings

        Mr. Chambers reported his injury to Eddie Carter on July 31, 2014. On August 1, 2014, Mr.
Chambers provided written notice of the injury on Advantage's "Injured Employee Statement." The
date, time and description of the injury on said statement is consistent with Mr. Chambers' testimony
at the hearing regarding his earlier reporting to Mr. Carter. Mr. Chambers' history at Regional and
Madison is also consistent with his testimony at the hearing, his affidavit, and with the "Injured
Employee Statement."

       The affidavits ofMr. Carter and Mr. Yarbrough are inconsistent with each other and do not
support Advantage's contentions.

       Ms. Tinker testified credibly. She confirmed that the criminal background check performed
on Mr. Chambers was negative and that there was nothing in his background check to prohibit his
assignment to ARJ.



                                                   6
       An authorized treating physician referred Mr. Chambers to a neurosurgeon. He has not
received a panel ofneurosurgeons from Advantage. There is no causation opinion in the record.

                                               Application of Law to Facts

        In this case, the Court must first resolve the parties' disagreement as to the occurrence of an
incident on July 31, 2014. Mr. Chambers contends he injured his back while moving a pallet;
Advantage contests the occurrence ofthe incident. Advantage points to Mr. Chambers' general lack
of credibility because of his criminal record and to what it calls inconsistent versions of the facts. For
the following reasons, the Court finds the evidence preponderates in favor of Mr. Chambers as to the
occurrence of the incident in question.

        First, Mr. Chambers' own evidence is more convincing. He testified consistently at the
hearing with what he reported in the statement given Advantage on August 1, 2014, one day after the
alleged event and with the statements in his earlier affidavit. The description of injury was, on each
occasion, that he retrieved a pallet and felt pain while dragging it to his work area. His most severe
pain occurred when bending to move the tubs, or "totes", in his work area. Mr. Chambers described
these events at the hearing without hesitation and with clarity. There was nothing in his demeanor at
the hearing which would indicate any prevarication as to the occurrence of the event. His tone of
voice remained constant and he admitted adverse facts on cross-examination regarding his criminal
past.

         The Court considered the various arguments of the parties as to the import of the prior
criminal record of Mr. Chambers. In so doing, the Court is unable to find any authority to the effect
that a prior criminal record would prevent the award of workers' compensation benefits. Moreover,
though Tennessee law allows for a witness to be impeached by evidence of conviction of crimes2 , the
evidence in this case is limited to vague references to prior felonies of Mr. Chambers which he
essentially admitted at the hearing. Interestingly, the background check performed by Advantage
revealed no criminal record in the databases it searched. If the alleged out-of-state felonies were
important, Advantage might have expanded its search.

        Second, Advantage's witnesses, testifying by affidavit, are inconsistent. Mr. Carter, the
immediate supervisor of Mr. Chambers, deposed that Mr. Chambers, in the early morning hours of
July 31, 2014, left ARJ' s premises without notice and "without telling me or anyone else."
Conversely, Mr. Yarbrough, the "Team Leader" and Advantage's other witness, deposed that Mr.
Chambers came to him to report an injury which occurred "the night before" and that, after this
reporting, that he "took Mr. Chambers to see his trainer, Eddie Canten [sic], and instructed Mr.
Canton [sic] and Mr. Chambers that Mr. Chambers was not to lift or touch anything until the group
leader arrived." Later, Mr. Yarbrough was told by Mr. Carter that "Mr. Chambers must have left
because Mr. Carter had not seen him in a while."

         Notably, Mr. Yarbrough deposed he "was working in the general vicinity ofMr. Chambers

2 Tennessee Rule of Evidence 609 provides that, "[f]or the purpose of attacking the credibility of a witness, evidence
that the witness has been convicted of a crime may be admitted" subject to certain limitations. Among the acceptable
limitations are certain felony convictions.

                                                          7
on the night of his alleged injury at work"; he does not specify the date or specific area of the plant.
Further, and more importantly, it does not stand to reason, that if Mr. Yarbrough "took Mr.
Chambers to see" Mr. Carter, that there was no discussion of an injury. However, Mr. Carter deposes
that he did not learn of any alleged injury until two (2) days later. In any event, it is clear Mr.
Chambers reported an injury on July 1, 2014, either in the early morning hours to Mr. Carter, as
testified to by Mr. Chambers, or in the evening hours as admitted by Mr. Yarbrough.

         Tennessee Code Annotated section 50-6-201 (a)(l) provides that an injured employee
"shall, immediately upon the occurrence of an injury, or as soon thereafter as practicable, give or
cause to be given to the employer who has no actual notice, written notice of the injury ... within
thirty (30) days after the occurrence of the accident." The notice should reasonably convey the idea
that the employee has suffered an injury arising out of and in the course of his employment.
Masters v. Industrial Garments Mfg. Co., Inc., 595 S.W.2d 811, 816 (Tenn. 1980). The reason for
the notice requirement is to allow the employer an opportunity to investigate the alleged injury
while evidence is available and to provide timely medical care to the employee. !d. at 815. Mr.
Chambers reported an injury within 24 hours of its occurrence. The Court finds Mr. Chambers
reported an injury within hours of its occurrence.

         Having found adequate proof of an event and the reporting of same, the Court turns to the
relief requested. Each issue will be addressed in turn.

                                         Panel ofNeurosurgeons

        The notice provisions of the statute do not require an employee to present medical proof of
an injury before an employer is required to provide medical benefits. Rather, the statute
contemplates that an employer will provide medical care upon receipt of notice of the injury, and
then, during the course of treatment and examination, the panel doctor will render an opinion on
causation. See Tenn. Code Ann.§ 50-6-102(13)(2014). Otherwise, an employee would be forced to
seek medical care on his own to begin a claim, which the statute does not contemplate.

         Here, Advantage argued extensively that Mr. Chambers' prior back injuries were the actual
or possible cause of his back condition. These arguments are premature because, if Mr. Chambers
gave proper notice, then the statute requires Advantage to provide a panel of physicians for
evaluation and treatment. To date, Advantage has not provided a panel meeting the requirements of
the statute. Advantage provided an evaluation by a nurse practitioner, but subsequently denied the
claim after the nurse practitioner referred Mr. Chambers to a neurosurgeon. Advantage did not base
the denial upon any finding by the authorized provider, but upon Advantage's own determination
that the injury did not arise out of the employment. It is not enough for an employer to provide a
panel and an initial medical visit; it must provide a medical evaluation sufficient to afford the
provider with an opportunity to reach an opinion regarding causation. Not only did Advantage fail
to provide Mr. Chambers an evaluation by a medical doctor competent to opine on causation, it
denied the claim before sending him to the recommended specialist who would be able to do so.
Advantage must therefore provide Mr. Chambers with a panel of neurosurgeons from which he may
choose a physician to opine on causation and provide treatment as appropriate.



                                                   8
                                      Temporary Disability Benefits

         Temporary total disability (TTD) is payable to an injured employee who is totally
disabled to work by his injury and while he is recovering as far as the nature of the injury permits.
Cleek v. Wal-Mart Stores, Inc., 19 S.W.3d 770, 776 (Tenn. 2000). Under Tennessee law, to
establish entitlement to temporary total benefits, the employee must show he was (1) totally
disabled to work by a compensable injury; (2) that there was a causal connection between the
injury and his inability to work; and (3) the duration of that period of disability." !d. (emphasis
added). When an employee demonstrates the ability to return to work or attains MMI, then TTD
benefits are terminated. Simpson v. Satterfield, 564 S.W.2d 953, 955 (Tenn. 1978). In this case,
the parties agree that Mr. Chambers was not totally disabled as of August 15,2014. Rather, he had
restrictions of no lifting or pulling. Therefore, by definition, Mr. Chambers is not eligible to
receive TTD benefits.

      Temporary partial disability (TPD) refers to the time during which the injured employee is
able to resume some gainful employment but has not yet reached maximum recovery. Williams v.
Saturn Corp., No. M2004-01215-WC-R3-CV, 2005 LEXIS 1032, *3 (Tenn. Workers' Comp.
Panel, November 15, 2005). As with TTD, there must be adequate proof of a causal connection
between the injury and disability for an award of TPD. To date, there is no medical opinion
establishing that Mr. Chamber's injury arose primarily out of his employment. The records of
Regional contain no causation opinion. The records of Madison contain only the opinion of a nurse
practitioner and not a physician. The Court recognizes Mr. Chambers did not receive a proper
panel. Nevertheless, in the absence of medical proof that the injury arose primarily out of the
employment, Mr. Chambers cannot establish causation for the payment of temporary benefits
under the statute. The issue of whether Mr. Chambers is entitled to temporary total disability
benefits shall be held in abeyance pending the causation opinion of the selected panel physician.


IT IS, THEREFORE, ORDERED as follows:

  1. Advantage shall provide Mr. Chambers with medical treatment for these injuries as required
     by Tennessee Code Annotated section 50-6-204, to be initiated by Advantage or its workers'
     compensation carrier providing Mr. Chambers with a panel of orthopedic physicians as
     required by that statute. Medical bills shall be furnished to Advantage or its workers'
     compensation carrier by Mr. Chambers or the medical providers.

  2. The claim for temporary benefits is denied at this interlocutory stage of the proceedings.

  3. This matter is set for Initial Hearing on April 16, 2015 at 2:00p.m.

  4. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance with
     this Order must occur no later than seven (7) business days from the date of entry of
     this Order as required by Tennessee Code Annotated section 50-6-239(d)(3). The
     Insurer or Self-Insured Employer must submit confirmation of compliance with this

                                                 9
        Order to the Division by email to WCCompliance.Program@tn.gov no later than the
        seventh (7th) business day after entry of this Order. Failure to submit the necessary
        confirmation within the period of compliance may result in a penalty assessment for
        non-compliance.

        5.         For questions regarding compliance, please contact the Workers' Compensation
                   Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615) 253-
                   1471 or (615) 532-1309.

        ENTERED this the 9th day of




Initial Hearing:

       An Initial Hearing has been set with Judge Allen Phillips, Court of Workers
Compensation. You must dial in at 731-422-5263 or 855-543-5038 toll free at to participate in
your scheduled conference.
    Please Note: You must call in on the scheduled date/time to participate. Failure to call in
may result in a determination of the issues without your further participation. All conferences
are set using Central Time (CT).


Right to Appeal:

   Tennessee Law allows any party who disagrees with this Expedited Hearing Order to appeal the
decision to the Workers' Compensation Appeals Board. To file a Notice of Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal".

   2. File the completed form with the Court Clerk within seven (7) business days of the date the
      Expedited Hearing Order was entered by the Workers' Compensation Judge.

   3. Serve a copy of the Request for Appeal upon the opposing party.

   4. The parties, having the responsibility of ensuring a complete record on appeal, may request
      from the Court Clerk the audio recording of the hearing for the purpose ofhaving a transcript
      prepared by a licensed court reporter and filing it with the Court Clerk within ten (1 0)
      calendar days of the filing of the Expedited Hearing Notice of Appeal. Alternatively, the
      parties may file a statement ofthe evidence within ten (10) calendar days ofthe filing ofthe


                                                 10
   Expedited Hearing Notice of Appeal. The statement of the evidence must be approved by the
   Judge before the record is submitted to the Clerk of the Appeals Board.

5. If the appellant elects to file a position statement in support of the interlocutory appeal, the
   appealing party shall file such position statement with the Court Clerk within three (3)
   business days of the filing of the Expedited Hearing Notice of Appeal, specifying the issues
   presented for review and including any argument in support thereof. If the appellee elects to
   file a response in opposition to the interlocutory appeal, appellee shall do so within three (3)
   business days of the filing ofthe appellant's position statement.




                                              11
                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was sent to the
 following recipients by the following methods of service on this the 91h day ofFebruary, 2015.


Name                   Certified   First    Via    Fax       Via     Email Address
                       Mail        Class    Fax    Number    Email
                                   Mail

J. Allen Callison                                                                eraclides.com




                                                                      mpensation Claims




                                                  12